05/25/2021



                                                                                           Case Number: DA 21-0207




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 21-0207

DAVID McCAULEY, an individual,
LEADERS WITHOUT LIMITS, INC., a
Wyoming Corporation, and PERKINS
FAMILY HOLDINGS, LLC, a Montana
Limited Liability Company,

            Plaintiffs and Appellants,

      v.
                                                      ORDER OF MEDIATOR APPOINTMENT
CROWLEY FLECK, PLLP, a Montana
Professional limited liability partnership,
GRANT S. SNELL, an individual, SCOTT
D. HAGEL, an individual, CHASE D.
GIACOMO, an individual, and DOES 1-
10,

            Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT David F. Stufft, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this May 25, 2021.
                                     Bowen Greenwood, Clerk of the Supreme Court

c:   Mikel L. Moore, Quentin M. Rhoades, David F. Stufft